PER CURIAM.
This cause arises from an order of the Judge of Compensation claims (JCC) finding Claimant’s injury to be compensable and awarding Claimant indemnity benefits. Finding competent, substantial evidence in the record, we affirm the finding of compens-ability and the award of indemnity benefits without further comment.
We reverse and remand, however, for the JCC to grant Employer/Carrier an offset, pursuant to section 440.15(4), Florida Statutes (1994), for Claimant’s post-accident earnings.
BOOTH, BENTON and VAN NORTWICK, JJ., concur.